Citation Nr: 0118482	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-23 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
avascular necrosis of the left navicular bone with 
degenerative arthritis of the midtarsal joints.

2.  Entitlement to an evaluation in excess of 10 percent for 
right foot tendonopathy. 

3.  Entitlement to a compensable evaluation for 
gastroesophageal reflux disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
July 1979.  This matter comes before the Board of Veterans' 
Appeals (Board) from May 1999 and March 2000 rating decisions 
by the Houston Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board observes that the veteran has noted disagreement 
with the assignment of the initial ratings and has properly 
perfected his appeal as to the issues of right foot 
tendonopathy and gastroesophageal reflux disease.  Therefore, 
the propriety of each rating during the time period from 
December 9, 1999 through to the point in time when a final 
resolution has been reached is currently before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. West, 
12 Vet. App. 119 (1999).

At the April 2001 hearing before the undersigned, the veteran 
appeared to raise the issue of entitlement to a total 
disability evaluation based on individual unemployability.  
As this issue has not yet been adjudicated by the RO, it is 
not now in appellate status.  The matter is referred back to 
the RO for initial adjudication.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law, redefining 
the obligations of VA with respect to the duty to assist and 
enhancing the duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under VCAA, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

At the time of his April 2001 hearing, the veteran testified 
that his right and left foot conditions and gastroesophageal 
reflux disease had gradually worsened since his March 2000 VA 
medical examination.  VA is obliged to afford veteran's 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board further notes that the veteran 
testified that he had recently received treatment for these 
disorders at the Houston VA Medical Center, including on the 
day of the hearing.  Relevant records generated by VA, such 
as VA treatment records, are deemed to be constructively 
before the Board, and must be obtained and considered by the 
Board in its decision.  Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the veteran's left and right foot disabilities, the 
Board notes that in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or § 4.45 (2000).  It was further held that 
38 C.F.R. § 4.14 (avoidance of pyramiding) does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim.  In 
that regard, the Board notes that 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996). 

VA regulations provide that where diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. §§ 4.2, 19.9 (2000).  Where 
the Board makes a decision based on an examination report 
that does not contain sufficient detail, remand is required 
for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination.  Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993).  The March 2000 VA examination does not 
contain sufficient detail.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  

2.  In addition, the RO should request 
the appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for avascular 
necrosis left navicular with degenerative 
arthritis, right foot tendonopathy, and 
gastrointestinal problems including 
gastroesophageal reflux disease.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified (not already of record).  
Regardless of the appellant's response, 
the RO should obtain all records of which 
it is aware, and advise the veteran of 
any records it is unable to obtain.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination of his 
left and right lower extremities to 
determine the nature and severity of his 
service-connected avascular necrosis left 
navicular bone with degenerative 
arthritis of the midtarsal joints and 
right foot tendonopathy.  All necessary 
tests and studies, including range of 
motion testing and X-rays studies, should 
be performed and all findings should be 
reported in detail.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  If 
loss of range of motion is present, the 
examiner should comment on whether the 
loss of range of motion is mild, 
moderate, or severe as well as the reason 
for the loss of motion.  The examiner is 
further requested to carefully assess all 
pertinent subjective complaints with 
regard to the veteran's left and right 
lower extremities, to make specific 
findings as to whether each complaint is 
related to either the service-connected 
avascular necrosis left navicular bone 
with degenerative arthritis of the 
midtarsal joints or right foot 
tendonopathy, and to opine whether there 
is adequate pathology present to support 
the level of each of the veteran's 
subjective complaints.  The examiner is 
also requested to offer opinions on the 
following:

	(a) Can pain and limitation of 
motion, if any, be attributed solely to 
either the service-connected avascular 
necrosis left navicular bone with 
degenerative arthritis or right foot 
tendonopathy?

	(b) Does either the avascular 
necrosis left navicular with degenerative 
arthritis or right foot tendonopathy 
cause weakened movement, fatigability, or 
incoordination?  If so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation.

	(c) In relation to any subjective 
complaints of pain, is pain visibly 
manifested on movement of the joint, and 
he or she should also comment on the 
presence and degree of, or absence of, 
muscle atrophy attributable to either the 
avascular necrosis left navicular bone 
with degenerative arthritis or right foot 
tendonopathy, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to either the 
avascular necrosis of the left navicular 
bone with degenerative arthritis or right 
foot tendonopathy, or the presence or 
absence of any other objective 
manifestation that demonstrates disuse or 
functional impairment due to pain 
attributable to either the service-
connected avascular necrosis of the left 
navicular bone with degenerative 
arthritis or right foot tendonopathy. 

4.  The RO should schedule the veteran 
for a VA gastrointestinal examination to 
determine the nature and severity of his 
service-connected gastroesophageal reflux 
disease.  All appropriate testing should 
be performed and all findings reported in 
detail.  The claims folder, including a 
copy of this remand, must to be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should comment on the absence or presence 
of the following: persistently recurrent 
epigastric distress; dysphagia, pyrosis; 
regurgitation; substernal or arm or 
shoulder pain; considerable impairment of 
health; vomiting; material weight loss; 
hematemesis or melena, with moderate 
anemia; or other combinations productive 
of severe impairment of health.

5.  Then, the RO should review the claims 
folder to ensure that all of the above-
requested development has been completed.  
In particular, the RO should review the 
requested examination report to ensure 
that they are responsive to and in 
compliance with this remand, and if not, 
the RO should institute remedial action.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for avascular 
necrosis of the left navicular bone with 
degenerative arthritis, right foot 
tendonopathy, and gastroesophageal reflux 
disease with consideration of the 
recently-enacted legislation.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  The veteran is advised that 
the examinations requested in this remand are deemed 
necessary to evaluate his claim and that his failure, without 
good cause, to report for scheduled examinations could result 
in the denial of his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


